t c summary opinion united_states tax_court irene jermihov and peter jermihov petitioners v commissioner of internal revenue respondent docket no 15145-12s filed date irene jermihov and peter jermihov pro sese h barton thomas for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure the issue for decision is whether petitioners are entitled to itemized_deductions for medical and dental expenses charitable_contributions and unreimbursed employee_expenses claimed on their schedule a itemized_deductions in excess of the amount conceded by respondent we hold that petitioners are but only to the limited extent provided herein background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits petitioners resided in the state of illinois at the time that the petition was filed with the court unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioners are entitled to a miscellaneous itemized_deduction of dollar_figure subject_to the percent threshold prescribed by sec_67 for union dues paid_by petitioner irene jermihov petitioners’ medical and dental expenses in petitioners’ minor son was diagnosed with and began to be treated for attention deficit hyperactivity disorder in addition to being prescribed medication and attending sessions with a social worker at his school petitioners’ son worked with a psychotherapist in petitioners’ son saw the psychotherapist on a regular weekly basis for approximately or months or some weeks the cost of this treatment-- dollar_figure per week--was not reimbursed or reimbursable through petitioners’ health insurance for the year petitioners paid dollar_figure dollar_figure wk wks for their son’s psychotherapy also in petitioner peter jermihov was recovering from lymphoma and the chemotherapy used to treat it to alleviate pain from systemic inflammation caused by this affliction mr jermihov’s physician recommended acupuncture accordingly mr jermihov began to receive acupuncture treatments on a weekly basis for approximately nine months or some weeks the cost of this treatment --dollar_figure per week--was not reimbursed or reimbursable through petitioners’ health insurance for the year mr jermihov paid dollar_figure dollar_figure wk wks for his acupuncture treatment petitioners’ charitable_contributions petitioners are and have been for some years parishioners of holy virgin protection cathedral according to the cathedral dean they were faithful parishioners in good standing in when petitioners attended services and otherwise went to church they used cash to purchase candles and to make donations to the poor box and the collection plate and for other offerings petitioners’ employment-related_expenses during mr jermihov was a faculty_member in the music department of triton college in river grove illinois his job included conducting and developing choral ensembles recruiting students and teaching courses in music theory ear training music appreciation and music technology in mr jermihov paid dues of dollar_figure to a teachers union and was a member of other professional organizations in addition the nature of his work particularly the recruitment aspect of his position required that he travel on occasion to locations away from triton college to meet with prospective students at high schools and churches located in the greater chicago area during petitioner irene jermihov was employed as a music teacher at an elementary_school in lincolnwood illinois mrs jermihov paid dues of dollar_figure to a teachers union in see supra note petitioners’ tax_return petitioners timely filed their federal_income_tax return petitioners reported gross_income of dollar_figure claimed an above-the-line deduction of dollar_figure for educator expenses and thus reported adjusted_gross_income of dollar_figure petitioners attached to their return a schedule a and claimed various itemized_deductions of dollar_figure among the deductions claimed were medical and dental expenses of dollar_figure net of the threshold prescribed by sec_213 charitable_contributions of dollar_figure and miscellaneous_itemized_deductions of dollar_figure net of the threshold prescribed by sec_67 regarding the deduction for miscellaneous_itemized_deductions petitioners determined the deductible amount as follows unreimbursed employee_expenses tax preparation fees gross amount less threshold net amount dollar_figure big_number big_number big_number to support the deduction for unreimbursed employee_expenses petitioners attached to their return form_2106 employee business_expenses and reported the following vehicle expenses dollar_figure parking fees tolls and transportation travel_expenses while away_from_home_overnight big_number subtotal meals and entertainment less nondeductible portion total big_number in part ii vehicle expenses of form_2106 petitioners determined vehicle expenses of dollar_figure by multiplying big_number miles times the standard mileage rate of dollar_figure mile in addition to the total amount per the form_2106 ie dollar_figure petitioners’ dollar_figure deduction for unreimbursed employee_expenses also included union and professional dues professional subscriptions and excess educator expenses notice_of_deficiency and petition following the examination of petitioners’ income_tax return respondent issued a notice_of_deficiency in date in the notice respondent determined a deficiency of dollar_figure on the basis of the disallowance for lack of substantiation of all of the medical and dental expenses charitable_contributions and miscellaneous_itemized_deductions claimed by petitioners on their schedule a respondent did not however disallow the dollar_figure above-the-line deduction it would appear that the disallowance of the miscellaneous_itemized_deductions contemplated only petitioners’ employee_expenses and that the dollar_figure continued claimed by petitioners for educator expenses finally respondent determined that petitioners were not liable for alternative_minimum_tax as originally reported by them on their return in date petitioners timely filed a petition for redetermination contesting the disallowance of their aforementioned schedule a deductions this case was originally scheduled for trial in date but was continued six days before trial pursuant to petitioners’ request the case was ultimately tried to the court in late date discussion i burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are incorrect rule a 503_us_79 290_us_111 cf sec_7491 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir continued deduction for tax preparation fees was disallowed solely because of the threshold on miscellaneous_itemized_deductions see sec_67 43_tc_824 see sec_7491 ii general principles governing substantiation deductions are a matter of legislative grace 292_us_435 thus contrary to petitioners’ apparent view the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return and attaches some internal revenue service-prescribed form in support of that deduction is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct wilkinson v commissioner t c pincite roberts v commissioner t c pincite see also 28_tc_1034 stating that a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 stating that a taxpayer’s return is not self- proving as to the truth of its contents aff’d 175_f2d_500 2d cir a taxpayer is required to maintain records sufficient to substantiate deductions claimed by the taxpayer on his or her return see generally sec_6001 every person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs a ny person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law as a general_rule if in the absence of such records a taxpayer provides sufficient evidence that the taxpayer has paid a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir however in the case of certain expenses sec_274 overrides the so- called cohan doctrine 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as pertinent herein sec_274 provides that no deduction is allowable for traveling expenses including meals_and_lodging while away from home or entertainment_expenses or with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included within the definition of listed_property in sec_280f is any passenger_automobile or other_property used as a means of transportation sec_280f and ii sec_1_280f-6 and c income_tax regs thus under sec_274 no deduction is allowable for expenses_incurred in respect of listed_property such as an automobile on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 in other words in the absence of adequate_records or sufficient evidence corroborating the taxpayer’s own statement any deduction that is subject_to the stringent substantiation requirements of sec_274 is proscribed iii loss of records at trial mr jermihov testified that petitioners’ substantiating documents were destroyed in date when their basement was flooded mr jermihov was unable to document the flood by an insurance claim or otherwise because in his words there was no structural damage to the house but simply a matter of an unfinished basement containing several boxes that were rendered impossible to use because they were just all glued together and basically useless oddly however petitioners never mentioned a flood or a loss of records when they requested that their case be continued for trial in date in any event unavailability of a taxpayer’s records does not relieve the taxpayer of the burden of demonstrating his or her entitlement to deductions claimed thus insofar as deductions subject_to the strict substantiation requirements of sec_274 are concerned if a taxpayer’s records have been destroyed or lost because of circumstances beyond the taxpayer’s control such as by fire flood earthquake or other_casualty the taxpayer may substantiate the deduction by reasonable reconstruction of his or her expenses see sec_1 5t c temporary income_tax regs fed reg date and should do so to the fullest extent possible eg roumi v commissioner tcmemo_2012_2 chong v commissioner tcmemo_2007_12 for deductions not subject_to the strict substantiation requirements of sec_274 a taxpayer might seek to obtain statements from third-parties such as health care providers or professional organizations in order to substantiate payment of claimed expenses iv petitioners’ schedule a deductions a medical and dental expenses certain expenses paid during the taxable_year not compensated by insurance or otherwise for the medical_care of the taxpayer or a dependent may be allowed as a deduction to the extent that the expenses exceed of the taxpayer’s adjusted_gross_income sec_213 medical_care includes amounts paid for diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body under sec_213 in petitioners paid out-of-pocket dollar_figure for the cost of their son’s psychotherapy and dollar_figure for mr jermihov’s acupuncture the sum of these two amounts or dollar_figure constitutes a medical expense under sec_213 other than the costs of their son’s psychotherapy and mr jermihov’s acupuncture petitioners presented no persuasive evidence regarding any other medical or dental expense that they may have incurred in see williams v united_states f 2d pincite vanicek v commissioner t c pincite nor did petitioners present any persuasive evidence why they could not have obtained third-party records such as from their insurance provider or some health care provider such as a dentist during the 11-month period between the alleged flood and the trial of this case in sum petitioners are entitled to a deduction for medical and dental expenses of dollar_figure ie dollar_figure dollar_figure subject_to the applicable_percentage threshold b charitable_contributions sec_170 provides the general_rule that there shall be allowable as a deduction any charitable_contribution which is made within the taxable_year and verified under regulations prescribed by the secretary on their return petitioners claimed a deduction for charitable_contributions of dollar_figure at trial mr jermihov testified that w e paid the church something in the vicinity of dollar_figure in direct donations on a weekly basis although the record is clear that petitioners were members of holy virgin protection cathedral in and that the cathedral dean regarded them to be faithful parishioners in good standing with the church the fact of the matter is that anonymous cash contributions whether for votive or sanctuary candles or made to the poor box or collection plate hardly satisfy the substantiation requirements of sec_170 and applicable regulations thereunder see eg sec_1_170a-13 f income_tax regs on the other hand the court is satisfied that petitioners did make some cash contributions when they attended religious services accordingly bearing heavily against petitioners whose inexactitude is of their own making the court holds that petitioners are entitled to a deduction for cash contributions of dollar_figure to holy virgin protection cathedral see cohan v commissioner f 2d pincite however there is nothing in the record to support an allowance for a contribution to any other charitable_organization see williams v united_states f 2d pincite vanicek v commissioner t c pincite in sum the court holds that petitioners are entitled to a deduction for charitable_contributions of dollar_figure neither the cathedral dean nor the record in general discloses what good standing may signify c unreimbursed employee_expenses in general a taxpayer who is an employee may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 e g 79_tc_1 in mr jermihov paid union dues of dollar_figure and mrs jermihov paid union dues of dollar_figure most of the remaining expenses that petitioners seek to deduct relate to transportation travel and meals and entertainment as reported on form_2106 these latter expenses are subject_to the strict substantiation requirements of sec_274 if petitioners’ records were lost to a flood in date the fact remains that petitioners made no serious and persuasive effort to reconstruct their expenses in the year following such event see roumi v commissioner tcmemo_2012_ chong v commissioner tcmemo_2007_12 sec_1_274-5t temporary income_tax regs supra further the entries appearing on petitioners’ form_2106 suggest that records may not have been maintained in the first instance because such entries are indicative of estimates eg vehicle expense based on big_number business miles travel_expenses of dollar_figure which are the antithesis of what sec_274 demands thus the expenses claimed on petitioners’ form_2106 are not - - deductible insofar as the remaining employee_expenses are concerned we are satisfied that petitioners paid some amount for professional dues and subscriptions and we deem dollar_figure to be a reasonable allowance in the absence of any records see cohan v commissioner f 2d pincite however the record does not demonstrate that petitioners paid more than dollar_figure for educator expenses the amount claimed by them and allowed by respondent as an above- the-line deduction on page of their form_1040 u s individual_income_tax_return in sum the court holds that petitioners incurred unreimbursed employee_expenses for union dues of dollar_figure ie dollar_figure dollar_figure and for professional dues and subscriptions of dollar_figure which amounts together with tax preparation fees of dollar_figure are deductible on schedule a subject_to the applicable_percentage threshold indeed at trial although mr jermihov testified that records were maintained he candidly admitted to estimations and approximations it also bears repeating that the alleged loss of records occurred well after the filing of petitioners’ return conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support any result contrary to those reached herein to give effect to our holdings as well as respondent’s concession see supra note decision will be entered under rule
